Smith, J.
(dissenting) : The .testimony of the injured person, in my judgment, shows that he had knowledge of the danger which menaced him, and that he assumed the risk. It is only by holding that plaintiff below did not mean what he said on cross-examination that he can be excused from remaining in a place of imminent peril until he was hurt. What he expected happened. He knew from the working *649of the jack that it was exerting great force.- This was apparent to any one, though not an expert. He testified :
“Ans. Well, I did n’t have to examine the beam ; I just see that beam, and then I say, like the other man, ‘that ain’t safe.’
“Q,ues. Yes, you knew it was not safe. That is the principal thing that you knew about it ? A. That is the first thing I know; yes, sir.
“Q,. That was all Jhat was said by Mr. DeGroff, was it? A. Well, he said ‘that beam stands most anything, and the hydraulic jack got a forcing ton and we ain’t got forcing for fifty ton ; go ahead and work.’
“Q,. He said ‘go ahead and work’, and you Went right back and went to putting on the lever on your press again ? A. I don’t have to go back. I was standing on the place when I said so, and the other men commenced to work, and I followed them to work. then.
“Q,. Now, you did go to work with your levers again, putting pressure on ? A. Yes, sir.
“Q,. How long did you work after that before this thing flew out as you thought it would ? A. Just one forcing on the lever, and that was the last; after we said it ain’t safe we give one more motion.
“Q,. Just one more push of the lever and the thing flew out? A. Yes, sir.
“Q. Just as it appeared to you it would do if you put on any more pressure ? A. Yes, sir.
“ Q. It did just what you thought it would do, did it? A. • Well, it flew out.
“Q,. Well, it flew out just as you thought it would do? A. Yes, sir.’’
Plaintiff below cannot be excused for his exposure to danger by saying that he relied on the statement of the foreman that the appliance' was safe when his testimony shows that he was convinced to the contrary, and that he knew that another turn of the lever would cause the iron wedge to fly out. . It is said that *650the knowledge of the foreman was superior to that of Wurtenberger. .The latter,however, did not so testify. His knowledge of the dangers of the situation, if we' believe his statements, was as ample as that of the foreman. I think the demurrer to the evidence was properly sustained. (Clark v. Mo. Pac. Rly. Co., 48 Kan. 654, 29 Pac. 1138 ; Walker v. Scott, 67 id. 814, 64 Pac. 615, and cases cited; Rush, Adm’x, v. Mo. Pac. Rly. Co., 36 id. 129, 12 Pac. 582 ; A. T. & S. F. Rld. Co. v. Schroeder, 47 id. 315, 27 Pac. 965 ; S. K. Rly. Co. v. Moore, 49 id. 616, 31 Pac. 138.)